FILED
                             NOT FOR PUBLICATION                            MAR 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ERFU WU,                                         No. 12-73119

               Petitioner,                       Agency No. A099-038-882

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Erfu Wu, a native and citizen China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his applications for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Wu testified he was arrested at a house church service, detained for five

days, and monitored by village cadres, but that he was not harmed and continued to

attend the house church until he left China. Substantial evidence supports the

BIA’s determination that these incidents did not rise to the level of persecution.

See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (no past persecution

although member of Christian house church was arrested and detained for three

days, interrogated, beaten with a rod, and required to report to the police). Thus,

contrary to Wu’s contention, he is not entitled to a presumption of a well-founded

future fear of future persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003). Substantial evidence also supports the BIA’s determination that Wu

failed to establish a well-founded fear of persecution. See id. (fear of future harm

too speculative). Accordingly, Wu’s asylum claim fails.

      Because Wu has not established eligibility for asylum, he necessarily cannot

meet the more stringent standard for withholding of removal. See Zehatye, 453

F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-73119